PER CURIAM.
In these consolidated appeals, Wendell O’Neal challenges adverse judgments entered in three separate actions, all of which asserted claims arising from alleged civil rights and other violations in connection with O’Neal’s arrest and conviction for trespassing in August 2005, and his subsequent efforts to obtain records related to the incident. Following careful review of the district court’s1 judgments and O’Neal’s arguments on appeal, we find no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B. O’Neal’s pending motions are denied.

. The Honorable Ann D. Montgomery, United States District Judge for the District of Minnesota, adopting the reports and recommendations of the Honorable Janie S. Mayeron, United States Magistrate Judge for the District of Minnesota.